INFRARED SYSTEMS INTERNATIONAL UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 14, 2011 INFRARED SYSTEMS INTERNATIONAL (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction ofincorporation) 0-17953 Commission File Number 38-3767357 (I.R.S.Employer Identification No.) 4ewberry Hill Road, Suite 202Silverdale, WA98383 (Address of principal executive offices) (zip code) Registrant’s telephone number, including area code:(360) 536-4220 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 9.01 Financial Statements and Exhibits. On April 21, 2010, Infrared Systems International (the “Company”) filed a Current Report on Form 8-K to report the completion of its acquisition of all of the outstanding shares of Focus Systems, Inc.The Company indicated on the Form 8-K that it would file the financial information required under Item 9.01 as provided in Rule 8-04(b) of Regulation S-X.This Amendment is filed to provide the required information. Pursuant to Item 9.01 of Form 8-K, set forth below are the financial statements and pro forma financial information relating to the aforementioned acquisition.Such information should be read in conjunction with the Company’s Form 8-K, dated and filed on April 21, 2010. Item 9.01 Financial Statements and Exhibits (a) Financial Statements of Business Acquired - AUDITED FINANCIAL STATEMENTS FOCUS SYSTEMS, INC. Fiscal Years Ending September 30, 2008 and September 30, 2009 - BONGIOVANNI & ASSOCIATES, C.P.A’s Certified Public Accountants CONTENTS REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM … 1 BALANCE SHEETS …………… 2 STATEMENTS OF OPERATIONS …………… 3 STATEMENTS OF STOCKHOLDERS’ EQUITY ………… ……………. 4 STATEMENTS OF CASH FLOWS …………… 5 NOTES TO FINANICAL STATEMENTS ……………. 6-10 BONGIOVANNI & ASSOCIATES, C.P.A.’s 19720 Jetton Road, 3rd Floor Cornelius, North Carolina 28031 (USA) Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Focus Systems, Inc. We have audited the accompanying balance sheets of Focus Systems, Inc. (“The Company”) as of September 30, 2009 and September 30, 2008, and the statements of operations, changes in stockholders’ deficit, and cash flows for the two years then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have nor were we engaged to perform an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness for the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Focus Systems, Inc. as of September 30, 2009 and September 30, 2008, and the results of its operations and its cash flows for the two years then ended, in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 2 to the financial statements, the Company has recurring incurred losses from operations, has a liquidity problem, and requires funds for its operational activities. These factors raise substantial doubt that the Company will be able to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Bongiovanni & Associates Bongiovanni & Associates Certified Public Accountants Cornelius, North Carolina February 11, 2011 FOCUS SYSTEMS, INC. BALANCE SHEETS ASSETS September 30, 2009 September 30, 2008 CURRENT ASSETS: Cash and cash equivalents Accounts receivable Prepaid expenses - Total Current Assets PROPERTY AND EQUIPMENT, NET - OTHER ASSETS: Loans - Total Other Assets - TOTAL ASSETS LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) CURRENT LIABILITIES: Accounts payable - Notes payable Other liabilities Total Current Liabilities STOCKHOLDERS' EQUITY (DEFICIT) Common stock, $0.001 par value, 1,000,000 shares authorized, 500,000 shares issued and outstanding Preferred stock, $0.001 par value, 500,000 shares authorized, 275,012 shares issued and outstanding 85 Additional paid in capital Retained (deficit) ) ) Total Stockholders’ Equity (Deficit) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY See accompanying notes and report of independent registered public accounting firm. FOCUS SYSTEMS, INC. STATEMENTS OF OPERATIONS For the Years Ended September 30, REVENUES: ISP revenues $ $ Service revenues Total Revenue COST OF GOODS SOLD: ISP COGS Service COGS Total Cost of Goods Sold GROSS PROFIT OPERATING EXPENSES: Bad debts Consulting fees Payroll expense Professional fees Travel Loss on goodwill impairment-ISP - Other general and administrative Total Operating Expenses (LOSS) FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Interest and finance charges - Referral fees - Interest expense ) ) Total Other Income (Expense) ) (LOSS) BEFORE INCOME TAX PROVISION ) ) PROVISION FOR INCOME TAX - - NET (LOSS) $ ) $ ) BASIC AND FULLY DILUTED (LOSS) PER SHARE $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING See accompanying notes and report of independent registered public accounting firm. FOCUS SYSTEMS, INC. STATEMENT OF CHANGES IN STOCKHOLDERS' EQUITY (DEFICIT) Preferred Stock Common Stock Additional paid in Retained Earnings Stockholders' TotalEquity Shares Amount Shares Amount capital (Deficit) (Deficit) BALANCES, August 8, 2007 (date of inception) - $
